PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/553,370
Filing Date: 24 Aug 2017
Appellant(s): HUELSEWEDE et al.



__________________
Martin R. Geissler [Register No. 51,011]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01 April 2021.

(1) Grounds of Rejection to be Reviewed on Appeal1
Every ground of rejection set forth in the Office action dated 22 December 2020 from which the appeal is taken is being maintained by the examiner, see 37 C.F.R. §41.39(a)(1).
(2) Response to Argument
The arguments raised by appellant dispute the obviousness of five claim limitations in light of the combined teachings of Schroeder et al. (Schroeder, US Pub. 2012/0252144), Killi et al. (Killi, EP Pub. 2053709), and Yoda (US Pub. 2012/0234458). The five disputed claim limitations are:
"thereby the curvatures of the at least one laser bar are evened out and thereafter the multiple emitters lie in a line"
"the first metal layer having a uniform layer thickness of less than 3 µm"
"wherein the second terminal area has an uneven, curved surface"
"filling voids within the second metal layer with an epoxy resin"
"the second metal layer being produced by galvanic coating, vapor deposition or sputtering"
The arguments related to these limitations are addressed below in the correspondingly numbered headings as follows.

(1) Appellant’s contention that Schroeder does not show evening out the laser bar
Appellant contends that the obviousness rejection over the combination of Schroeder, Killi, and Yoda is improper because, according to appellant, Schroeder does not teach "thereby the curvatures of the at least one laser bar are evened out and thereafter the multiple emitters lie in a line" as required by representative claim 1. To support this contention, appellant asserts that Schroeder does not provide any particular details about the emitters (Br. 10).
Appellant’s contention is not well taken, because Schroeder explains their clamped laser bar has a plurality of emitters, and the clamping of the laser bar reduces the curvature of the laser bar, which in turn reduces the curvature of the plurality of emitters within the laser bar. Schroeder explains their laser bar is clamped (see ¶85 Table 1: clamped). By clamping the laser bar, the laser bar’s “smile” is reduced (see ¶86; see also Table 1: showing clamped smile is less than soldered smile). The “smile” means “the curvature of the laser diode bar along its broad axis expressed as the sum of the two maximum positive and negative deviations from a straight line interpolated from the measurement of values,” (¶86). In other words, reducing the smile means reducing the curvature of the laser diode bar; reducing the curvature of the laser diode bar is equivalent to “even[ing] out” the curvature of the laser diode bar. The laser diode bar has a plurality of emitters (see e.g., ¶87: explaining the diode laser component 80 clamped on both sides as “emitters”). When the laser bar has curvature, the emitters within the laser bar are undesirably curved. When the curvature of the laser diode bar is reduced, or evened-out, the curvature of the emitters within the laser diode bar are also reduced or evened-out, which results in the emitters lying in a line. Therefore, Schroeder’s laser diode bar’s curvature is “evened out” because of it being clamped and the emitters of Schroeder’s laser diode bar therefore lie in a line, as claimed.

(2a) Appellant’s contention that the thickness of the first metal layer is not a result effective variable
Appellant contends that the obviousness rejection over the combination of Schroeder, Killi, and Yoda is improper because, according to appellant, the obviousness of the limitation "the first metal layer having a uniform layer thickness of less than 3 µm" as required by representative claim 1 is not properly established. To support this contention, appellant asserts that the thickness of the first metal layer is not a result effective variable for the sole reason that the examiner’s proposed rationale is circular reasoning (Br. 11). 
Appellant’s contention is not persuasive because the reasoning was not circular. The statement in dispute is “It would have been obvious… to employ a metal layer having a thickness of less than 3µm so as to reduce the overall bulk of the end product” (Final Act. 6). For this statement to be circular, the “thickness” of the “metal layer” must have the same meaning to “the overall bulk of the end product” because circular reasoning is “a logical fallacy in which the reasoner begins with what they are trying to end with”. The “metal layer” of the statement corresponds to foil 51 of Figure 1b of Schroeder whereas the “end product” corresponds to the entire device depicted in Figure 1b. Further, the “thickness” of the metal layer refers only to how thick film 51 is whereas the “overall bulk of the end product” refers to both the dimensions and mass of the entire product shown in Figure 1b. Since the foil 51 of Schroeder is not all that is shown in Figure 1b, foil 51 is not identical to the overall device. For this reason, the above logic set forth on the basis that a change in foil 51 would produce a change in the overall device cannot be circular as argued.
Additionally, the “thickness” of the metal layer is a result effective variable (see MPEP §2144.05IIB). Schroeder teaches in Figure 1b that the overall thickness of laser diode bar 10 and 
Appellant’s contention challenging the status of the thickness of the first metal layer as a result effective variable is only set forth on the basis that the reasoning is circular. The reasoning set forth in the rejection (see Final Act. 6) is not circular for the reasons noted above. Further, the metal layer is a result effective variable for the reasons noted above. Accordingly, appellant’s argument that the first metal layer is not a result effective variable cannot sufficient to show nonobviousness because the rejection is not based on circular reasoning and because the value in question is a result effective variable.

(2b) Appellant’s contention that the claimed thickness of the first metal layer is surprising
Appellant contends that the obviousness rejection over the combination of Schroeder, Killi, 
Appellant’s contention is not persuasive because appellant’s assertion is unsupported by evidence. See MPEP §2145(I). Appellant has not explained how any evidence of record supports this conclusion (MPEP §716.02(b)II) nor does there appear to be any evidence of record supporting this conclusion (MPEP §716.02(b)I). Appellant also does not cite to the record to show how these unsupported assertions are supported.
Appellant asserts, without evidence and only in Br. 12, that the claimed design of the second metal layer enables use of a first metal layer below 3µm. This is not supported by the original disclosure and the only mention of any relationship between these layers is in Spec. 15 with a bare statement that the first metal layer may be thinner than the second metal layer without elaboration. Particularly, there is no relation in the original disclosure between the thickness of the first metal layer and how better flatness is achieved in the laser bar.
No evidence of record shows a relationship between the thickness of the first metal layer and the format of the second metal layer. No evidence of record shows any unexpected effect relating to use of a first metal layer that is 3µm thick. Appellant’s argument that a 3µm thick first metal layer involves unexpected results cannot be persuasive because no evidence has been provided in support of this conclusion.
Further, appellant’s contention cannot support a showing that the claimed range is critical In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Since no evidence has been provided that the claimed range is critical, appellant’s argument cannot rebut the prima facie case of obviousness set forth on the basis of routine optimization (Final Act. 6).

(3) Appellant’s contention that the claimed unevenness of the second terminal area is not an inherent property
Appellant contends that the obviousness rejection over the combination of Schroeder, Killi, and Yoda is improper because, according to appellant, Schroeder does not teach the limitation “wherein the second terminal area has an uneven, curved surface” as required by claim 19. To support this contention, appellant asserts that it is not inherent for the second terminal area to be uneven or have curvature and that cover 30 of Schroeder does not exhibit such properties (Br. 11).
Appellant’s contention is not persuasive because there is no explanation that the cover 30 of Schroeder does not necessarily or inherently possess the characteristics of the claimed product (MPEP §2112V). The current rejection is based on the identification of cover 30 of Schroeder as a real object having a surface similar to surface 15 of Figure 1 of the present application. In consequence of cover 30 being a real object, it is strictly necessary that the surface of cover 30 must include unevenness and some curvature due to manufacturing imperfections (Final Act. 16). Inherency of this feature is shown in Spec. 2 which identifies unevenness in the contact area as a problem to be solved rather than a feature implemented for the purposes of the present invention. Schroeder does not discuss a solution to this problem and no evidence has been presented that the structure of Schroeder somehow avoids this manufacturing problem, therefore Schroeder must 
The presence of an uneven, curved surface in the second terminal area is an inherent feature as set forth in Spec. 2. Appellant’s argument that Schroeder fails to show an uneven, curved surface in the required area is not persuasive because Schroeder employs a similar surface that must similarly exhibit manufacturing defects of being uneven and including curves.

(4) Appellant’s contention that Yoda does not employ a filling resin for the same purpose
Appellant contends that the obviousness rejection over the combination of Schroeder, Killi, and Yoda is improper because, according to appellant, the limitation “filling voids within the second metal layer with an epoxy resin” as required by representative claim 1 would not have been obvious. To support this contention, appellant asserts that Yoda employs the resin thereof for bonding whereas the resin of the present invention is only employed as a filler with bonding performed by clamping (Br. 11-12).
Appellant’s contention is not persuasive because it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by appellant. See In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). In the present case, the requirement “filling voids within the second metal layer with an epoxy resin” was taught by the combined teachings of Schroeder (Fig. 1a, showing second metal layer 52), Killi (¶26, suggesting the use of a corrugated surface for a metal layer), and Yoda (Fig. 11C, showing resin layer 70 filling voids in corrugated metal layer 19) (see Final Act. 4-7).
Further, there is no requirement within any claim that either explicitly or inherently requires the resin to avoid all adhesive force between the contacted elements. Although the claims In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The only claimed requirement of the resin is “filling voids within the second metal layer with an epoxy resin.” This claim limitation was taught by the combined teachings of Schroeder, Killi, and Yoda (see supra). Appellant’s argument that the cited prior art is not combined for the same purpose as the present invention cannot be sufficient to show nonobviousness because the claims do not exclude the prior art purpose and because it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by appellant.

(5) Appellant’s contention that the structure of Killi prevents formation of the second metal layer by the claimed processes
Appellant contends that the obviousness rejection over the combination of Schroeder, Killi, and Yoda is improper because, according to appellant, the limitation “the second metal layer being produced by galvanic coating, vapor deposition or sputtering” as required by representative claim 1 would not have been obvious. To support this contention, appellant asserts that the features of Killi cannot be produced by any of these claimed processes (Br. 12-13).
Appellant’s contention is not persuasive because the cited prior art demonstrates that structures analogous to the structures of Killi are produced by the claimed processes. The disputed limitation is taught by the combined teachings of Schroeder (¶21 and Fig. 1a describing second metal layer 52 which is formed by galvanic coating, CVD, or sputtering), Killi (¶26 describing the use of a metal layer having a corrugated surface and indicating in ¶13 that this compensates for unevenness in attached surfaces), and Yoda (see Final Act. 4-7). “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). In the present case, the prior art suggests the formation of a second metal layer through galvanic coating, CVD, or sputtering (see Schroeder, ¶21) and the inclusion of a corrugated surface for the second metal layer (see Killi, ¶26). Yoda demonstrates prior art knowledge that the method of Schroeder is suitable for forming a corrugated surface (see Yoda, ¶35-40 describing the formation of microbumps 19 in a layer formed by sputtering).
The disputed claim limitation “the second metal layer being produced by galvanic coating, vapor deposition or sputtering” was taught by the combined teachings of Schroeder, Killi, and Yoda (see Final Act. 4-7, see supra). Appellant’s argument that the specific methods employed by Killi for forming the corrugations prevent use of the claimed formation process cannot be sufficient to nonobviousness because the combined teachings of Schroeder, Killi, and Yoda suggest the use of sputtering in forming the relevant metal layer and indicate that a metal layer having corrugations is capable of being formed by sputtering.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SEAN P HAGAN/Examiner, Art Unit 2828                                                                                                                                                                                                        
Conferees:
/MINSUN O HARVEY/Supervisory Patent Examiner, Art Unit 2828                                                                                                                                                                                                 
                                                                                                                                                                                                        










Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Throughout this Examiner’s Answer, references will be made to the Final Rejection mailed December 22, 2020 (“Final Act.”), the Appeal Brief filed April 1, 2021 (“Br.”), and the original disclosure filed August 24, 2017 (“Spec.”).